Name: Commission Regulation (EC) No 1473/2003 of 20 August 2003 amending Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes
 Type: Regulation
 Subject Matter: agricultural policy;  deterioration of the environment;  animal product;  agricultural structures and production
 Date Published: nan

 Important legal notice|32003R1473Commission Regulation (EC) No 1473/2003 of 20 August 2003 amending Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes Official Journal L 211 , 21/08/2003 P. 0012 - 0012Commission Regulation (EC) No 1473/2003of 20 August 2003amending Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 20 thereof,Whereas:(1) Article 41 of Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(3), as last amended by Regulation (EC) No 2381/2002(4), lays down certain rules relating to the payment of advances. Due to exceptionally unfavourable weather conditions characterised by an intense and prolonged drought, producers in some Member States do not have enough fodder to feed the livestock on their farms. In order to allow those producers to meet the additional financial charges resulting in particular from the need to buy additional fodder, an increase in the amount of the advance for the beef special premium, the suckler cow premium, the slaughter premium and the additional payments should be authorised.(2) Under these circumstances, Regulation (EC) No 2342/1999 should be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The last subparagraph of Article 41(1), regulation (EC) No 2342/1999 is replaced by the following:"However, as regards the 2000, 2001, 2002 and 2003 calendar years, the advance on the beef special premium, the suckler cow premium, the slaughter premium and the additional payments may be paid at a rate of up to 80 % of the amount of those premiums or of those payments."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply from 16 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 281, 4.11.1999, p. 30.(4) OJ L 358, 31.12.2002, p. 119.